                                                                       Case 2:17-cv-00544-APG-DJA Document 65 Filed 07/23/20 Page 1 of 2



                                                                 NATALIE L. WINSLOW, ESQ.
                                                            1    Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            2    Nevada Bar No. 15175
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            6
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            7    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc. Alternative
                                                            8    Loan Trust 2006-OA18, Mortgage Pass-Through
                                                                 Certificates, Series 2006-OA18
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                    DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                    Case No.: 2:17-cv-00544-APG-DJA
AKERMAN LLP




                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC. ALTERNATIVE LOAN TRUST                 STIPULATION AND ORDER TO DISMISS
                                                            14   2006-OA18, MORTGAGE PASS-THROUGH                   REPUBLIC SILVER STATE DISPOSAL,
                                                                 CERTIFICATES, SERIES 2006-OA18                     INC.
                                                            15
                                                                                       Plaintiff,
                                                            16   vs.
                                                            17   EUPERT DUNBAR; 5008 SIGNAL DRIVE
                                                                 TRUST;      NEVADA         ASSOCIATION
                                                            18   SERVICES,     INC.;    LOS     PRADOS
                                                                 COMMUNITY ASSOCIATION; CITY OF LAS
                                                            19   VEGAS;    REPUBLIC     SILVER    STATE
                                                                 DISPOSAL INC.; MORTGAGE ELECTRONIC
                                                            20   REGISTRATION SYSTEMS, INC.; DOE
                                                                 INDIVIDUALS I-X, inclusive, and ROE
                                                            21   CORPORATIONS I-X, inclusive,
                                                            22                        Defendants.
                                                            23            The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            24   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA18, Mortgage Pass-Through
                                                            25   Certificates, Series 2006-OA18 (BoNYM) and Republic Silver State Disposal, Inc. (Republic
                                                            26   Services), by and through their respective counsel, hereby stipulate and agree to dismiss without
                                                            27   prejudice BoNYM's claims against Republic Services.
                                                            28   ...

                                                                 53940309;1
                                                                    Case 2:17-cv-00544-APG-DJA Document 65 Filed 07/23/20 Page 2 of 2




                                                            1             Each party shall bear its own attorneys' fees and costs.

                                                            2             DATED this 22nd day of July, 2020.

                                                            3     AKERMAN LLP                                             WILLIAMS & STARBUCK
                                                            4     /s/ Nicholas E. Belay, Esq.                             /s/ Drew Starbuck, Esq.
                                                                  NATALIE L. WINSLOW, ESQ.                                DONALD H. WILLIAMS, ESQ.
                                                            5     Nevada Bar No. 12125                                    Nevada Bar No. 5548
                                                                  NICHOLAS E. BELAY, ESQ.                                 DREW STARBUCK, ESQ.
                                                            6     Nevada Bar No. 15175                                    Nevada Bar No. 13964
                                                                  1635 Village Center Circle, Suite 200                   612 South Tenth Street
                                                            7     Las Vegas, NV 89134                                     Las Vegas Nevada 89101
                                                            8     Attorneys for BoNYM                                     Attorneys for Republic Silver State Disposal,
                                                            9                                                             Inc.

                                                            10
                                                                                                                 ORDER
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                          IT IS SO ORDERED:
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            14                                          Case No.: 2:17-cv-00544-APG-DJA
                                                            15                                                     7/23/2020
                                                                                                        DATED: _________________________________
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 53940309;1
